Citation Nr: 0612251	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-32 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation, in excess of 20 
percent, for diabetes mellitus.  

2.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.  

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  

4.  Entitlement to service connection for rhinitis.  

5.  Entitlement to service connection for tinea pedis.  

6.  Entitlement to service connection for recurrent 
pneumonia.  

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.  

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran, in his July 2003 notice of disagreement, limited 
the issues on appeal to the evaluation of his diabetes 
mellitus, hearing loss, and service connection for PTSD and 
tinea pedis.  38 C.F.R. §§ 20.200, 20.201 (2005).  

The appeal also arises from a May 2004 rating decision.  The 
veteran, in his March 2005 notice of disagreement, limited 
the issues on appeal to the evaluation of erectile 
dysfunction, and service connection for rhinitis and 
recurrent pneumonia.  38 C.F.R. §§ 20.200, 20.201 (2005).  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is of such severity that 
it is sometimes treated with insulin and diet, but there has 
been no regulation of the veteran's activities required.  

2.  The veteran's erectile dysfunction includes loss of 
erectile power without evidence of any deformity of the 
penis.  

3.  The veteran's bilateral hearing loss produces level I 
hearing in the right and left ear.  

4.  Service medical records do not include any record of a 
fractured or deviated septum in service; and there is no 
competent medical evidence linking the current symptoms of 
rhinitis to service.  

5.  The claims folder does not include a diagnosis of tinea 
pedis.  

6.  There is no competent medical evidence linking the 
diagnosis of pneumonia in October 2002 to service.  

7.  The claims folder does not include a diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating than 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).  

2.  The criteria for an initial compensable rating for 
erectile dysfunction have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2005).  

3.  The criteria for a initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).  

4.  Rhinitis was not incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  

5.  Tinea pedis was not incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  

6.  Recurrent pneumonia was not incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  

7.  PTSD was not incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.304(f)(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his claim for service connection for 
diabetes mellitus in October 2002.  The RO sent the veteran 
two letters in October 2002 asking for evidence of his claim 
to establish service connection for diabetes mellitus and 
PTSD.  The letter explained what the evidence must show to 
establish service connection, what evidence or information 
was needed from the veteran, how VA could help, and what 
actions had been taken to help the veteran.  A questionnaire 
was also enclosed about the veteran's PTSD.  Service 
connection for diabetes mellitus was granted in a January 
2003 rating decision.  

In July 2003, the veteran indicated his disagreement with the 
rating assigned for his diabetes mellitus.  A statement of 
the case was issued to the veteran in September 2003 which 
included the criteria for evaluating diabetes mellitus and 
hearing loss. It was explained to the veteran what evidence 
was necessary to assign a higher initial rating.  The RO 
readjudicated the claim for a higher rating in December 2004 
and issued a supplemental statement of the case to the 
veteran.  

In communications with VA the veteran raised additional 
claims including service connection for pneumonia and 
rhinitis.  The RO sent the veteran a letter in October 2003 
which explained what was needed from the veteran, the status 
of his claims, what VA 's responsibilities were, how to 
select a representative, what evidence was necessary to 
support his claims, and how VA could help him obtain 
evidence.  

In May 2004, the RO granted service connection for erectile 
dysfunction.  The RO awarded special monthly compensation and 
a noncompensable rating under the Schedule for Rating 
Disabilities.  The statement of the case in April 2005 
explained the criteria for rating erectile dysfunction and 
the evidence necessary to support a higher rating.  The RO 
sent the veteran a letter in July 2005.  The letter outlined 
what evidence was needed to support his claims, the evidence 
which had been obtained and how VA could assist in obtaining 
additional evidence.  The RO adjudicated all the veteran's 
claims and issued a supplemental statement of the case to the 
veteran in October 2005.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the initial VCAA notices to the 
veteran did not cite the law and regulations governing nor 
describe the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Barnard v. Brown, 4 Vet. App. 384, 
394 (1993)(when the Board considers a question not addressed 
by the RO, the Board must consider whether the veteran will 
be prejudiced thereby).  The Court has stated that the notice 
on the disability rating must be provided prior to the 
initial unfavorable decision by the RO.  When a content-
complying but late notice is provided and the claim has been 
readjudicated as in this case, there is no prejudice to the 
veteran in proceeding to adjudicate his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Higher Initial Ratings 

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2004).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

Disability due to diabetes mellitus is evaluated based on the 
diagnostic criteria found at 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2005), which provides as follows:

791
3
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational 
and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes. 

The Schedule for Rating Disabilities does not include a 
specific diagnostic code for evaluating erectile dysfunction.  
When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2005).  The most 
closely related diagnostic code is for deformity of the 
penis.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2005).  If 
provides as follows:  

752
2
Penis, deformity, with loss of 
erectile power
20
1

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without use of hearing aids.  38 C.F.R. § 4.85 (a)(2005).  

Puretone threshold average as used in Tables VI and VIa, is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designations for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d)(2005).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second: to evaluate the degree of disability for bilateral 
service-connected defective hearing, the revised rating 
schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2005).  

Any variation in the level of impairment during the initial 
rating period may be significant and be a basis for a staged 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Diabetes Mellitus

The veteran is seeking a higher initial rating than 20 
percent for his diabetes mellitus.  A higher rating to 40 
percent requires the use of insulin, a restricted diet and 
regulation of activities.  The medical records reflect that 
the veteran's treatment for diabetes mellitus during the 
rating period has varied from non insulin dependent diabetes 
mellitus as diagnosed in the January 2003 VA examination 
report, to November 2004 VA outpatient treatment records 
which noted the veteran was directed to use an insulin 
syringe and pioglitazone for treatment of his diabetes 
mellitus.  There is no indication in any of the VA treatment 
records that the veteran's activities have been regulated.  
The evidence does not indicate the criteria for a higher 
initial rating for diabetes mellitus have been met for any 
period.  Although there have been periods when the veteran's 
diabetes mellitus was noted to be well controlled such as in 
April 2005 when the veteran was noted to be off medication, 
there are no incidents documented of regulation of 
activities, episodes of ketoacidosis (other than one 
documented to be related to the veteran following the Atkins 
diet for weight loss), hypoglycemic reactions or 
hospitalization for treatment of diabetes.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2005).  

The preponderance of the evidence is against the claim for a 
higher initial rating for diabetes mellitus. 

Erectile Dysfunction

A compensable rating for erectile dysfunction requires 
evidence or deformity, in addition to loss of erectile power.  
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2005).  December 
2002 private medical records include an examination of the 
penis.  No deformity was noted.  The medical records only 
noted the veteran had complaints of difficulty getting and 
maintaining an erection.  

The veteran has asserted he noted deformity when using 
prosthetics to maintain an erection, not any deformity of the 
penis itself.  

A compensable rating requires evidence of deformity, in 
addition to loss of erectile power.  For that reason, the 
criteria for a compensable rating for erectile dysfunction 
have not been met.  

Hearing Loss

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment is to be derived by the 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

On the authorized VA audiological evaluation in December 
2002, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
30
45
LEFT
25
55
65
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

On the authorized VA audiological evaluation in July 2004, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
40
45
LEFT
25
55
65
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.

The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity levels of I in the right ear 
and I in the left ear.  38 C.F.R. § 3.85, Table VI.  When 
those results are charted on 38 C.F.R. § 4.85, Table VII they 
result in a 0 percent rating.  The Board finds that the 
results of the audiological examinations in the claims folder 
do not reveal findings that support a compensable rating 
under the applicable rating criteria.  38 C.F.R. § 4.85 
(2005).  

The Board has considered whether the veteran's hearing loss 
meets the criteria for exceptional patterns of hearing 
impairment under 38 C.F.R. § 4.86.  The puretone thresholds 
at each of the four frequencies are not 55 decibels in either 
the right or left ear.  In addition, the puretone thresholds 
are not 30 decibels or less at 1000 Hertz and 70 decibels or 
more at 2000 Hertz, in either ear.  The provisions of 
38 C.F.R. § 4.86 are not applicable in this case.  

The preponderance of the evidence is against the claim for a 
compensable rating for bilateral hearing loss.  

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the veteran's service connected diabetes mellitus, 
erectile dysfunction, and hearing loss has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned schedular evaluation), has 
necessitated recent frequent periods of hospitalization, or 
is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.  The veteran is employed as a school principal and 
has not reported any interference with his ability to perform 
at school.  He has complained of having to ask people to 
repeat themselves, but that is not unusual based on the 
degree of his hearing loss.  He also reported missing 30 days 
of school in his July 2003 notice of disagreement.  But he 
appeared to attribute it to his allergies and mental 
condition.  He asserted his diabetes was out of control but 
that is not consistent with the treatment records which most 
recently indicated medication was no longer required.  

Service Connection

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Post-traumatic stress disorder. Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(2005)

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2005).  

Rhinitis

Records from the evaluations of the veteran's complaints of 
nasal drainage and chronic coughing from private physicians 
have been obtained.  They include an October 2003 operative 
report which reveals the evaluation found reflux laryngitis, 
a deviated septum with nasal obstruction and possible sleep 
apnea.  A nasal septoplasty with bilateral nasal endoscopic 
surgical submucous resection of the interior turbinate was 
performed.  

The veteran contends that his symptoms of nasal drainage and 
coughing were caused by his deviated septum.  In September 
2003, he asserted that his nose was broken by a fellow 
soldier in basic training.  In August 2003, he told a VA 
nurse that his ENT specialist told him his nose was fractured 
at some point and he had an acute deviated septum which was 
causing his problems.  The only time he recalled being hit on 
the nose was while he was in Vietnam, when a fellow soldier 
got a "Dear John" letter and hauled off and hit him in the 
face.  He did not go to sick call.  He was 99 percent sure 
that is when the nasal fracture occurred.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service medical records do not include any findings, 
treatment, or record of a fractured nose in service.  There 
is only one documented report of treatment in service for a 
cold, rhinorrhea, chills and a cough on October 13th and 14th, 
1970.  On separation examination in November 1970 no 
abnormalities of the nose or sinuses were found.  The 
complaints of sinusitis and rhinitis appear in medical 
records dated more than 20 years after the veteran's 
separation from the service.   

The only evidence linking the veteran's present complaints to 
service are the statements of the veteran that he believes 
his nose was fractured in service.  The Board carefully 
reviewed those statements and found them not credible.  In 
September 2003, the veteran stated the incident occurred in 
basic training.  Earlier in August 2003, the veteran stated 
it happened in Vietnam.  

The Board has concluded there is no competent or credible 
evidence which links the present symptoms to service.  The 
preponderance of the evidence is against the claim for 
service connection for rhinitis.  

Tinea Pedis

A critical element of a claim for service connection is 
evidence of a current disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The Board has carefully 
reviewed the claims folder and found no current diagnosis of 
tinea pedis.  The VA records include outpatient treatment 
records of diabetic foot examinations and instruction in 
diabetic foot care, but no diagnosis of tinea pedis.  

For that reason, service connection for tinea pedis is not 
warranted.  



Recurrent pneumonia

October 2002 records from the veteran's private physician 
indicated pneumonia was diagnosed.  There are no other 
records in the claims folder which include diagnosis of 
pneumonia.  

Service medical records do not include any treatment, 
diagnosis, or complaints of pneumonia or any other pulmonary 
disorder.  

The only evidence linking the pneumonia to service are the 
statements of the veteran.  Even the veteran has not 
specifically explained how be believes the pneumonia in 
October 2002 is related to service.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

In the absence of any evidence of pneumonia in service, or 
competent medical evidence linking the pneumonia in October 
2002 to service, service connection is not warranted.  

PTSD

The regulations require medical evidence diagnosing PTSD to 
establish service connection.  38 C.F.R. § 3.304(f)(2005).  
As early as June 2001 VA outpatient treatment records include 
diagnosis of depression.  

In October 2002, the veteran had a VA Agent Orange 
Examination.  He reported having complaints of depression 
since 1971.  He stated he had been hospitalized for 
depression once eleven years ago for depression.  He reported 
having depression, anxiety, sleep disturbance, nightmares, 
flashbacks and PTSD.  The diagnostic impression noted was 
depression.  A VA physician's assistant's note indicated the 
veteran was having more problems with depression and that at 
the Agent Orange screening it was recommended he go to the 
PTSD group.  He was referred to the Mental Health Clinic for 
evaluation.  

A VA social worker's October 2002 consult report noted the 
veteran had a history of depression that went back to 1992 
when he was admitted to a private hospital in Houston for 
three months.  He said he was out of control and had some 
sort of chemical or hormonal imbalance.  Prozac had been 
prescribed.  A psychiatric evaluation was scheduled for 
November 2002.  

The VA psychiatrist's notes from November 2002 include only a 
diagnosis of depressive disorder, not otherwise specified.  A 
subsequent VA psychiatry note in June 2003 again included 
only diagnosis of a depressive disorder.  In November 2004, 
VA outpatient treatment records include results of a PTSD 
screening.  The veteran answered "no" when asked if he had 
experienced nightmares, avoidance, guarding, numbness or 
detachment in the last month.  The PTSD screen was noted to 
be negative.  

There was only one assessment of PTSD in the claims folder.  
It appears in August 2000 notes of the VA nurse and reads as 
follows:  "He has a history of PTSD and depression (out of 
Prozac and the tricor for a while.)  The patient was going 
through a divorce "kinda stressful", but denied depression.  
Cage screening done "No" to all questions."  

Unenhanced reports of history transcribed by a medical 
examiner do not constitute "competent medical evidence."  
LeShore v. Brown, 8 Vet. App. 406 (1995).  It is clear that 
the one assessment in August 2000 was actually only a 
recorded history from the veteran and was not a diagnosis 
since the screening was noted to be negative.  

The Board has concluded there is no medical diagnosis of PTSD 
as required by the regulations.  38 C.F.R. § 3.304(f).  
Therefore, service connection for PTSD is not warranted.  




ORDER

A higher initial evaluation, in excess of 20 percent, for 
diabetes mellitus is denied.  

An initial compensable evaluation for erectile dysfunction is 
denied.  

An initial compensable evaluation for bilateral hearing loss 
is denied.  

Service connection for rhinitis is denied.  

Service connection for tinea pedis is denied.  

Service connection for recurrent pneumonia is denied.  

Service connection for PTSD is denied.  



____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


